Exhibit 10.1

Summary of Plan Terms for 2007 Executive Short-Term Incentive Plan

The Advent Software 2007 Executive Short-Term Incentive Plan (“the Plan”) is
designed to motivate and reward the Executive Team for short-term achievement of
key bookings, revenue and operating profit milestones during the 2007 fiscal
year.  A summary of the terms follows:

·                  The Plan is applicable to the President and CEO and
executive-level members of the Advent’s Executive Management Team (the
“Executives”)

·                  The individual plans establish various target amounts,
performance measures and goals of the cash bonuses awarded under the Plan for
each Executive.

·                  Target amounts range from a total per individual of $90,000
to $275,000.

·                  Plan targets are based on bookings, recognized revenue,
operating profit and individual executive performance relative to goals.

·                  The Plan is an annual plan and is effective for fiscal year
2007. any bonuses earned will be paid in the first quarter of 2008.

·                  The Plan may be renewed at the election of the Company for
future periods.


--------------------------------------------------------------------------------